DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a second Non-Final after an interview took place with SPE (Anna Kinsaul), on 10/21/2022.  Reconsideration and withdrawal of the latest Final-Rejection filed on 06/23/2022 took place.  
A new ground of rejection disclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-5, 7, 9-16, 22, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grandis (WO 2017/115291). 
	Regarding claim 1: Grandis discloses a device for processing a material web (Figs. 1, 6, & 7; via material 10), comprising: conveying means (Fig. 1; via movement of material 10 into spool) for conveying the material web in a longitudinal direction, wherein both at least one applied, printed image (Figs. 6-7; via images 30) and a control line (Figs. 1 & 6-7; via 11) extending in the longitudinal direction are configured on the material web (via line 11 on web 10), wherein the control line is any linear structure which functionally serves to ensure guidance and/or lateral positional control during processing or manipulation of the material web, wherein the control line (11) has a defined position transverse to a longitudinal direction of the material web (via 11 of web 10); the control line (11) is adapted to be scanned by means of a sensor (Figs. 1 & 6-7; via sensors 4) in a material web (10) processing step, and the control line (11) has a digital code structure in its longitudinal direction (Fig. 1; via clearly control line 11 is a digital code line), see annotaead figure below.


    PNG
    media_image1.png
    424
    884
    media_image1.png
    Greyscale

	Grandis does not disclose the exact claimed encodes a data set of at least four bits of information content associated with the at least one printed image.  However, Grandis clearly suggest the use of encoder with information content associated with the printed image, see for example (Figs. 1 & 3; and the passage “the machine detected by an encoder and the unique codes detected by the sensors…capable of updating the information related to the new obtained spool”), inherently encoder will have a number of bits. 
Grandis, only missing the exact claimed number or bits to be four.  However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have modified Grandi’s encoder to have four bites, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 2: the control line (11) is applied to the material web (10) by applying ink by means of a printing mechanism (Fig. 1; printing station 3) and the application takes place in the same processing step as an application of the printed image (Fig. 6; via printed images 30; passage “code 1 Ia-1 Id is printed on the area in which the various images 30 that constitute the printed product are printed”).
	Regarding claim 3: wherein at least a second control line (Fig. 1; via the shown second line of 11a - 11d) running in the longitudinal direction is arranged in another region of the material web (10);
	Regarding claim 4: wherein the two control lines (11a - 11d) are assigned to different print orders on the same material web (via 11 printed in different printed section on web 10);
	Regarding claim 5: the control line (11) is arranged in a first edge region of the material web (10) and the second control line (11a-11d) is arranged in a transversally opposite second edge region of the material web (10, via passage “The marking device 3 allows to perform continuous marking of the material 10, preferably by printing the code along one of the two edges of the material 10”, that could be translated as printing on the opposite edge is possible);
	Regarding claim 7: wherein the code structure comprises gaps (via gaps between printed codes 11) in the control line and a length of each of the gaps does not exceed a maximum value (Fig. 5; via the shown different gap width between the printed codes 11); wherein code segments of the control line (11) are defined by the gaps (Fig. 5; via the shown gaps between code 11a – 11d) and at least two different discrete lengths of the code segments are provided corresponding to a digital item of information of at least two different values per code segment, see for example (Fig. 1; via the shown different length of the segment 11a -11d);
	Regarding claim 9: wherein the device comprises a corrugated cardboard machine (passage; “the material 10 is…such as paper, cardboard or others”), and the control information for the corrugated cardboard machine is contained in the data sets of the material web, see for example (Fig. 3);
	Regarding claim 10: wherein the material web (10) is configured as a digitally preprinted roll of a digital printing machine (Fig. 1; via printing mechanism 3 and/or 9);
	Regarding claim 11: the material web (10) has at least two different printed images (Figs. 6-7; via different print images 30) arranged alongside one another and repeated in the longitudinal direction, and the printed images have repeat lengths which differ in the longitudinal direction (Figs. 6-7; via images 30 appears to be differ in the longitudinal direction);
	Regarding claim 12: wherein a breadth of the control line (11) is less than 4 mm. and wherein a clearance with a breadth of less than 4 mm to at least one side of the control line is provided, see for example (Fig. 1; via unattached control lines 11);
	Regarding claim 13: wherein cut marks (passage, “slitter and doctor machine to complete processing (cutting and removal of defects)” and/or “the operator cuts the spool transversely, removing a given number of turns of printed material”) are printed laterally alongside the control line (11) and the cut marks can be read as a control signal for a cutting mechanism (via cutting transversally through images 30);
	Regarding claim 14: wherein the data set contains one or more items of information selected from the group consisting of consecutive numbering of the at least one printed image (via the shown printed “unique code 11c”), identification of a print order, information on an order change and information on defects (Fig. 3; via 24; “store a control information item”);
	Regarding claim 15: wherein the sensor (via 4) records a two- dimensional digital image of the control line (11) and the image is electronically evaluated (via camera 4 & processor 5);
	Regarding claim 16: wherein the code structure is configured to be bidirectionally readable, see for example (Fig. 1; via codes 11);
	Regarding claim 22: wherein both an applied, repeated printed image (30) and a control line (11) extending in the longitudinal direction (Figs. 6-7) are configured on the material web (10), wherein the control line is any linear structure which functionally serves to ensure guidance and/or lateral positional control during processing or manipulation of the material web (Fig. 3, via 22; “detect printed unique code”), wherein the control line (11) has a defined position transverse to the material web (10), wherein the control line (11) has a digital code structure in its longitudinal direction (Fig. 2; via the shown digital codes), wherein the code structure encodes.
 	Grandis does not disclose the exact claimed encodes a data set of at least four bits of information content associated with the at least one printed image.  However, Grandis clearly suggest the use of encoder with information content associated with the printed image, see for example (Figs. 1 & 3; and the passage “the machine detected by an encoder and the unique codes detected by the sensors…capable of updating the information related to the new obtained spool”), inherently encoder will have a number of bits. 
Grandis, only missing the exact claimed number of information content to be four bits associated with the at least one printed image.  However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have modified Grandi’s encoder to have four bites, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

	Regarding claim 26: wherein the code structure comprises gaps (Figs. 1-2; via the shown different in size gaps between codes or control lines 11) in the control line, wherein a length of each of the gaps does not exceed a maximum value, see for example (Figs. 1-2; via the shown gaps between lines 11, appears as not exceeding a maximum value); 
Regarding claim 27: wherein the data set comprises a large number of gaps (Fig. 1; via large number of the shown gaps between lines 11) and code segments following one another and the data set is of a length in the longitudinal direction which depends on the encoded information, wherein the length does not exceed a defined maximum length, see for example (Figs. 1-2; via the shown data set of control line 11, appears as not exceeding a defined maximum length).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9-16, 22, and 26-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As set forth above, this is a second Non-Final after an interview took place with SPE (Anna Kinsaul), on 10/21/2022.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731